943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. GASTER, Plaintiff-Appellant,v.The EVENING POST PUBLISHING COMPANY, John Does, Defendants-Appellees.
No. 91-1604.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 12, 1991.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   Clyde H. Hamilton, District Judge.  (CA-91-865-2)
Frank M. Gaster, appellant pro se.
D.S.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Frank M. Gaster appeals from the district court's order dismissing his complaint as frivolous under 28 U.S.C. § 1915(d).   Our review of the record and the district court's opinion adopting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Gaster v. Evening Post Publishing Co., CA-91-865-2 (D.S.C. May 28, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.